DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and RCE filed May 10, 2022.
Claims 1 and 4 have been amended.  Claims 2, 3 and 10 have been canceled. New claim 16 has been added.  
Claims 1, 4-9 and 11-16 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejection is withdrawn as moot.  However, please see the new Section 112 rejections of claims 1 and 4 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The new claim 1 recitation, last two lines, of “wherein the moisture barrier layer . . . ” lacks proper antecedent basis and should read “wherein the at least one moisture barrier layer . . . .”  
Regarding claim 4, the recitation of “the optional at least one barrier layer” renders the claim unclear as claim 1 has been amended to positively recite “at least one barrier layer that is impermeable to plasticizers.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 now recites three separate structures of a carrier film, at least one moisture barrier layer and at least one barrier layer that is impermeable to plasticizers. The claim 4 recitation that at least one of the at least one moisture barrier layer and/or the at least one barrier layer impermeable to plasticizers  “is integrated into” the carrier film requires the carrier film itself to also be either the at least one moisture barrier layer or the at least one plasticizer barrier layer.  Thus, claim 4 does not include the three separate structures now recited in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hajkan GMBH, DE 20 2004 018380 (U1) (hereafter Hajkan),  discussed with reference to the machine translations of the description and claims thereof, in view of Russel, US 3,630,980 (hereafter Russel) and Slongo et al., US 2013/0052386 (hereafter Slongo).

Regarding claims 1 and 16, Hajkan teaches a self-adhesive vapor barrier (Fig. 1 and claim 1 illustrates a flat adhesive pad that further includes an insulating sheet S, a barrier film layer F, outer double-sided adhesive film layers K (i.e., self-adhesive) protected on their outer surfaces (adhesive sides 3 and 7) by separating layers T (i.e., release sheets or covers)(paras [0019]-[0023]; the pad is provided in a roll form (para [0017]) and used as a flat, adhesive underlay glued to the building side substrate or floor G, which may be concrete, and to the floor covering P (para [0024]) so as to be an effective vapor barrier (para [0004]); see also claim 1 recitation of water vapor diffusion resistance). 
The vapor barrier of Hajkan includes:
- at least one carrier film (Fig. 1; web of insulating material S that may be made from polyethylene (para [0021]); 
- at least one moisture barrier layer (Fig. 1; paras [0008] and [0022] teaching a barrier film F made of PE, PET or aluminum or a plastic film equipped or coated with aluminum (thus teaching two layers – a plastic layer and an aluminum layer) and para [0004] describing the barrier as a “vapor” barrier); 
- a first pressure-sensitive adhesive layer . . .  present on a side of the self-adhesive vapor barrier facing the surroundings (Fig. 1; paras [0023]-[0024]; lower adhesive film K that is located outside of and adjacent the film F and has an adhesive surface 3 for press bonding to an on-sight substrate G (see Fig. 2 and para [0026]); 
- a second pressure-sensitive adhesive layer which is present on a side of the carrier film opposite the first pressure-sensitive adhesive layer (Fig. 1; paras [0023]-[0024]; upper adhesive film K illustrated adjacent to the layer S, the film K having adhesive surface 7 for press bonding to flooring P (see Fig. 2 and para [0026]);  it is noted that since both of the adhesive films K of Hajkan are located on a side “facing the surroundings,” either of the pressure-sensitive layers can be identified as a “first” layer or a “second” layer); and 
- a removable covering layer which has been applied to the second pressure- sensitive adhesive layer on a side of the self-adhesive vapor barrier facing the surroundings opposite the carrier film (Fig. 1; para [0023]; cover T located over the adhesive surface 7 and cover T located over the adhesive surface 3, so both adhesive layers include a removable covering layer). 
Hajkan is silent regarding whether its first pressure-sensitive adhesive layer that adheres to substrate G, which may be concrete (para [0024]), is “resistant to moisture” as required by claim 1.  Hajkan is also silent as to particular materials for its adhesives. 
Russell teaches pressure-sensitive adhesive compositions that include a copolymer of ethylene and vinyl acetate and a resinous rubber block copolymer of styrene and butadiene (col. 1, lines 12-20).  Thus, Russell teaches a pressure-sensitive adhesive based on synthetic rubber as required in claim 1, and in particular, a styrene-butadiene block copolymer as required by claim 16.  Russell teaches its pressure-sensitive adhesive is directed to the use as an adhesive on floor and wall tiles, such as so-called “peel and stick” type tiles (col. 1, lines 29-43).  Russell further teaches its adhesive provides good instant tack, high strength in shear, virtually no cold flow, resistance to moisture and storage stability (col. 1, lines 44-48).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the vapor barrier of Hajkan to incorporate pressure sensitive adhesive compositions according to Russell for the pressure sensitive adhesive layers of Hajkan, for the advantages taught in Russell of a resulting pressure sensitive adhesive having good instant tack, high strength in shear, virtually no cold flow, resistance to moisture and storage stability.
Regarding the new claim 1 recitation of at least one barrier layer that is impermeable to plasticizers,  Hajkan teaches its aluminum vapor barrier layer can be in the form of a coating on a plastic layer, thus teaching two layers, one of plastic and one of aluminum.  However, Hajkan is silent as to the material used for the plastic layer and thus is silent as to whether such plastic layer is a barrier layer that is impermeable to plasticizers.
Slongo teaches a sealing membrane with a barrier against plasticizer migration (Title and Abstract).  The sealing membrane of Slongo includes a polyethylene terephthalate (PET) film layer incorporated therein allowing for adhesion of a polyvinyl chloride (PVC) web over a large area without the problem of migration of plasticizer from the PVC film to an adhesive (Abstract).  Slongo teaches that “it was surprisingly found that a layer of PET has a very efficient barrier effect against plasticizers” (para [0007]).   Furthermore, Slongo teaches an embodiment that includes an aluminum layer in addition to the PET layer “in order to increase barrier action even further” (para [0019]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the aluminum layer/plastic layer vaper barrier combination according to Hajkan to use PET as the plastic layer, as taught by Slongo, for the advantage taught in Slongo of the PET layer being an excellent barrier against plasticizer migration as well as being a vapor barrier as taught by Hajkan, both the PET and aluminum layers providing both plasticizer and vapor barrier action.      
Claim 1 includes two wherein clauses, each reciting a property of the vapor barrier (peel resistance ranges after application to a substrate and after aging, according to a standard identified as DIN EN 1939:2003).  The claimed materials are the same as the materials taught by Hajkan/Russel/Slongo.  Therefore, the claimed and prior art materials are presumed to have the same properties. The burden is shifted to the applicant to prove otherwise.  In re Fitzgerald 205 USPQ 495.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding the last limitation in claim 1 formerly in claim 2, see Hajkan at para [0022] and claim 1, teaching a water diffusion resistance sD of at least 100 m or more, overlapping the claimed range of at least 50 m.  A prima facie case of obviousness occurs where claimed ranges overlap or lie inside ranges disclosed by the prior art.  MPEP 2144.05.

Regarding claim 4, please see the Section 112(b) and (d) rejections above. On the merits, see para [0008] of Hajkan teaching a plastic film can be coated or “equipped” with aluminum, thus teaching or suggesting the use of a plastic film having aluminum integrated therein, such plastic film being understood as a carrier film for carrying such aluminum.  

Regarding claim 5,  see the rejection of claim 1 above and the teaching in Hajkan of the use of the underlay of Hajkan on substrate G, which may be concrete (Fig. 2 and para [0024]), concrete being well known to have a very high pH (e.g., pH of 12-13) as a result of the cement used to bind the concrete, Hajkan/Russel/Slongo necessarily providing for resistance to alkaline moisture in amounts overlapping and thus rendering obvious the recited range  of pH 8.0-13.5. 

Regarding claim 6, Hajkan is silent as to providing a moisture barrier layer between the carrier web S and the pressure sensitive adhesive K used for attachment to a floor.  Slongo, however, generally teaches providing PET barrier layer as a plasticizer barrier between a plasticizer-containing plastic film and an adhesive (claim 17).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the barrier of Hajkan/Russel/Slongo to also provide a PET barrier next to the second or upper pressure sensitive adhesive in instances where the carrier web S is a plasticizer-containing plastic film, for the advantage of mitigating plasticizer migration as taught in Slongo, which would also provide a vapor barrier as taught by Hajkan.  

Regarding claims 9 and 11,  see Fig. 2 and para [0024] disclosure of Hajkan that the vapor barrier of Hajkan is applied to or laid on the substrate G, that may be a concrete floor, concrete known to include residual moisture.  
Further regarding claim 9, the claimed substrate material (concrete) is the same as the substrate material taught by Hajkan. Therefore, the claimed and prior art materials are presumed to have the same properties. The burden is shifted to the applicant to prove otherwise.  In re Fitzgerald 205 USPQ 495.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 12, Hajkan teaches application of a plurality of vapor barriers in an overlapping manner at para [0025]).

Regarding claim 13, a method of applying a plurality of vapor barriers according to Hajkan includes applying so as to adjoin the barriers to one another, the first and second pressure-sensitive adhesive layers including overhanging portions 5 being two-sided self-adhesive tape applied to the substrate containing residual moisture underneath the adjoining places of the self-adhesive vapor barriers.  The overhanging portions 5 also including the moisture barrier layer F. 

Regarding claim 14, see Hajkan at para [0022] and claim 1, teaching a water diffusion resistance sD of at least 100 m or more, overlapping and rendering obvious the claimed range of at least 50 m. MPEP 2144.05.

Regarding claim 15, removal of the covering (separating layer T) and application of a floor covering P is illustrated at Fig. 2 and taught at para [0026] of Hajkan.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hajkan in view of Russel and Slongo as applied to claim 1 and further in view of Sieber et al., US 2007/0248817 (hereafter Sieber).
Regarding each of claims 7 and 8, Hajkan/Russel/ Slongo is silent as to application weights of first and second adhesive layers.  
Sieber teaches a self-adhesive film for attaching a floor covering to a floor (Abstract).  Sieber further teaches that in order to accomplish an especially reliable and durable adhesive fastening of a floor covering, while at the same time accomplish residue-free detachability from the floor, it is preferred that the bottom surface of the film have a bond strength that is less than the bond strength of the adhesive coating of the top surface (para [0026]).  One way in which Sieber accomplishes this is by means of different average application weights, wherein the surface with the higher bond strength has a higher average adhesive application weight (para [0027]).  Thus, the application weights are result effective variables, i.e., a variable which achieves a recognized result.    In Sieber, the range on the top surface of the adhesive film was from 5 to 250 g/m2 and on the bottom surface it was from 10 to 80 g/m2, these ranges overlapping the claim 7 adhesive application mass of 10-200 g/m2 and the claim 8 adhesive application mass of 10-100 g/m2.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the vapor barrier of Hajkan/Russel/Slongo to provide upper and lower pressure-sensitive adhesive layer application weights as taught by Sieber for the benefit of controlling respective bond strengths in order to not only provide durable fastening, but also desirable detachability, the application weights falling within ranges of Sieber, depending upon the materials and the desired bond strengths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments in the “Remarks” filed  May 10, 22 directed to the Section 103 rejection have been fully considered but are moot because Dickens is no longer being applied against the claims.

Regarding the statements made in the “Remarks” directed only to Hajkan, the statement near the bottom of page 6 that Hajkan “does not include elastic floor coverings such as rubber floor coverings or PVC floor coverings as set forth in the instant claims” is not commensurate with the claims that do not recite rubber floor coverings.  Also, applicant’s argument at the top of page 7 is not understood and believed to also not be commensurate with the claims.  Applicant appears to be arguing that one of ordinary skill in the art would not provide the vapor barrier of Hajkan in a roll, but the claims do not recite a roll.  Regardless, it is noted that Hajkan explicitly teaches its adhesive pad in a roll form (see, e.g., lines 35-36 of page 1 of the Claims of Hajkan).  Finally, regarding the argument that Hajkan is silent about a barrier layer that is impermeable to plasticizers, please see the rejection of claim 1 above for a discussion of this issue in view of the Slongo reference.
     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746